                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ERIC MCCAIN,

                   Petitioner,                               8:18CV190

      vs.
                                                         MEMORANDUM
                                                          AND ORDER
SCOTT R. FRAKES, N.D.C.S Director;

                   Respondent.

      This matter is before the court on Petitioner Eric McCain’s Motion for
Extension (filing no. 17) and Motion for Appointment of Counsel (filing no. 18).

                             I. MOTION FOR EXTENSION

      Petitioner has filed a motion seeking an additional 60 days in which to
respond to Respondent’s Answer and Brief in Support. (Filing No. 17.) Upon
consideration, Petitioner’s motion is granted, and he shall have until February 12,
2019, to file a brief in response.

                 II. MOTION FOR APPOINTMENT OF COUNSEL

       Petitioner also requests that counsel be appointed to represent him in these
habeas proceedings. (Filing No. 18.) “[T]here is neither a constitutional nor
statutory right to counsel in habeas proceedings; instead, [appointment] is
committed to the discretion of the trial court.” McCall v. Benson, 114 F.3d 754,
756 (8th Cir. 1997). As a general rule, counsel will not be appointed unless the
case is unusually complex or the petitioner’s ability to investigate and articulate the
claims is unusually impaired or an evidentiary hearing is required. See, e.g., Morris
v. Dormire, 217 F.3d 556, 558-59 (8th Cir. 2000), cert. denied, 531 U.S. 984
(2000); Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994). See also Rule 8(c) of
the Rules Governing Section 2254 Cases in the United States District Courts
(requiring appointment of counsel if an evidentiary hearing is warranted).

       I denied Petitioner’s previous motion for appointment of counsel without
prejudice to reassertion (see filing no. 10), and I will also deny the present motion.
Again, I have carefully reviewed the record and find there is no need for the
appointment of counsel at this time. Petitioner’s motion is denied without prejudice
to reassertion.

      IT IS THEREFORE ORDERED that:

       1.    Petitioner’s Motion for Extension of Time (filing no. 17) is granted.
Petitioner shall have until February 12, 2019, to file a brief in response to
Respondent’s Answer and Brief in Support.

      2.    Petitioner’s Motion for Appointment of Counsel (filing no. 18) is
denied without prejudice to reassertion.

       3.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: February 12, 2019: check for
Petitioner’s brief in response to Respondent’s answer and brief.

      Dated this 14th day of December, 2018.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                          2
